Citation Nr: 0207322	
Decision Date: 07/05/02    Archive Date: 07/10/02

DOCKET NO.  02-05 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than January 10, 
2000 for the award of service connection for carcinoma of the 
prostate.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel

INTRODUCTION

The veteran had active service from June 1966 to June 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The veteran and his spouse testified at a Board hearing 
before the undersigned in June 2002.  A transcript of that 
hearing is associated with the claims folder.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The RO received the veteran's only claim for service 
connection for carcinoma of the prostate on January 10, 2000.  

3.  The medical evidence of record shows no diagnosis of 
carcinoma of the prostate until 1999.  


CONCLUSION OF LAW

The criteria for an effective date earlier than January 10, 
2000 for the award of service connection for carcinoma of the 
prostate have not been met.  38 U.S.C.A. 
§§ 1110, 1116, 5107, 5110 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.114, 3.157, 3.307, 3.309, 3.400 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that Congress has amended VA law to 
eliminate the requirement for a well-grounded claim, enhance 
VA's duty to assist a claimant in developing facts pertinent 
to his claim, and expand on VA's duty to notify the claimant 
and his representative, if any, concerning certain aspects of 
claim development.  See Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001)).  In addition, VA promulgated regulations that 
implement the statutory changes effected by the VCAA.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals substantial compliance 
with the statutory and regulatory provisions.  That is, by 
way of the April 2000 rating decision and January 2002 
statement of the case, the RO provided the veteran with the 
applicable law and regulations and gave notice as to the 
evidence needed to substantiate his claim.  Similarly, 
letters to the veteran issued in February 2000 generally 
apprised him of the evidence required for a successful 
service connection claim generally and for a successful claim 
based on herbicide exposure in particular.  The Board is 
therefore satisfied that requirements as to notice have been 
met.  

With respect to the duty to assist, the Board notes that, by 
virtue of the nature of the issue on appeal, most medical 
evidence is not relevant.  In any event, relevant VA medical 
records for the time period at issue are associated with the 
claims folder.  The veteran has also submitted additional VA 
and private medical records.  Although the RO did not take 
any action on the releases of medical information the veteran 
provided with his January 2000 claim, there is no suggestion 
from the claims folder, or current allegation from the 
veteran, that records from the providers in question are in 
any way pertinent to the current inquiry.  Accordingly, the 
Board is satisfied that the record contains all relevant 
evidence necessary for the disposition of the appeal.       

Finally, the veteran has had sufficient opportunity to 
present evidence and argument in support of his appeal, to 
include during the June 2002 Board hearing.  Therefore, there 
is no indication that the Board's present review of the claim 
will result in any prejudice to the veteran.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

Factual Background

VA medical records showed blood tests revealing an elevated 
prostate specific antigen (PSA) level in February 1995.  
Notes dated in March 1995 noted the test result and indicated 
that the veteran had an appointment scheduled later in March 
1995 for examination of the prostate.  The record of the 
subsequent March 1995 appointment indicated that the veteran 
did not report.  VA records disclosed no additional mention 
of prostate disorder until notes dated in June 1999 indicated 
another laboratory test result showed an elevated PSA level.  
Urologic assessment in July 1999 was prostate cancer until 
proven otherwise.  Biopsy in September 1999 confirmed the 
presence of prostate cancer.  

The RO received the veteran's claim for service connection 
for prostate cancer on January 10, 2000.  In an associated 
statement received in March 2000, the veteran asserted 
entitlement to an effective date in February 1995, based on 
the elevated PSA level demonstrated at that time.  In its 
April 2000 rating decision, the RO established service 
connection for carcinoma of the prostate as a disease 
presumptively associated with herbicide exposure.  The RO 
assigned an effective date of January 10, 2000, the date of 
receipt of the claim.  

During his June 2002 hearing, as well as in earlier written 
statements, the veteran stated that he was entitled to an 
effective date in February 1995, based on the VA record of 
elevated PSA level.  He stated that, if he had been told 
about the test result in February 1995, he would have sought 
treatment and filed a claim at that time.  


Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303(a) (2001).  Service connection generally 
requires evidence of a current disability with a relationship 
or connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez 
v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in Vietnam during the 
Vietnam era will be considered to have been incurred in 
service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  
VA added prostate cancer to the list of diseases associated 
with herbicide exposure for purposes of the presumption 
effective November 7, 1996.  See 61 Fed. Reg. 57,586 (Nov. 7, 
1996) (codified at 38 C.F.R. § 3.309(e)).  

Generally, the effective date of an award of a claim for 
service connection is the date of receipt of the claim 
application or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  If a claim 
for disability compensation is received within one year after 
separation from service, the effective date of entitlement is 
the day following separation or the date entitlement arose.  
38 C.F.R. § 3.400(b)(2).  

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action indicating an intent to apply for VA 
benefits from a claimant or representative may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).  Once a formal claim 
for compensation has been allowed or a formal claim for 
compensation disallowed for the reason that the service-
connected disability is not compensable in degree, receipt of 
certain types of evidence will be accepted as an informal 
claim for increased benefits or an informal claim to reopen.  
38 C.F.R. 
§ 3.157(b). 

Where compensation is awarded pursuant to a liberalizing law 
or VA issue, the effective date of such award shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the effective date of the act or administrative issue.  
38 C.F.R. § 3.114(a).  Specifically, if a claim is reviewed 
on the initiative of VA within one year from the effective 
date of the law or issue, or at the request of a claimant 
received within one year from that date, benefits may be 
authorized from the effective date.  38 C.F.R. § 3.114(a)(1).  
If a claim is reviewed on the initiative of VA more than one 
year after the effective date, benefits may be authorized for 
a period of one year prior to the date of administrative 
determination of entitlement.  38 C.F.R. § 3.114(a)(2).  If a 
claim is reviewed at the request of the claimant more than 
one year after the effective date of the law or issue, 
benefits may be authorized for a period of one year prior to 
the date of receipt of such request.  38 C.F.R. 
§ 3.114(a)(3).  However, a claimant is eligible for such 
retroactive payment of compensation awarded pursuant to a 
liberalizing law that became effective on or after the date 
of its enactment only if the evidence shows that the claimant 
met all eligibility criteria for the benefit on the effective 
date of the liberalizing law and that such eligibility 
existed continuously from that date to the date of claim.  
38 C.F.R. 
§ 3.114(a).      

In evaluating the veteran's appeal, the Board initially notes 
that the RO received the claim for service connection for 
prostate cancer on January 10, 2000.  The veteran does not 
allege filing an earlier claim for the disability or dispute 
the date of receipt of the claim.  Therefore, January 10, 
2000 is the effective date of the subsequent service 
connection award unless a legal basis for an earlier date is 
found.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

Clearly, there is no evidence of an application for prostate 
cancer within one year after the veteran's separation from 
service.  38 C.F.R. § 3.400(b)(2).  Similarly, the record 
does not show a prior claim for prostate cancer was allowed 
or disallowed as noncompensable in degree.  Therefore, there 
is no basis for construing the receipt of related evidence as 
an informal claim.  38 C.F.R. § 3.157(b).

The Board notes that service-connected compensation was 
established for prostate cancer on the basis of amendments to 
VA regulations concerning Agent Orange claims.  To the extent 
the amendments may be construed as liberalizing, the 
effective date of the award based thereon may be before the 
date of claim.  In this case, the RO reviewed the claim for 
prostate cancer at the veteran's request in 2000, more than 
one year after the date of the amendments.  Therefore, 
benefits may be authorized for a period of one year prior to 
the date of receipt of such request, or January 10, 1999.  
38 C.F.R. § 3.114(a)(3).  However, retroactive payment of 
benefits requires the veteran to have been eligible for the 
benefit on the effective date of the liberalizing law with 
continuous eligibility thereafter until the date of claim.  
38 C.F.R. § 3.114(a).  In this case, review of the evidence 
shows that the veteran was not eligible for service 
connection for prostate cancer as of November 7, 1996, 
because there was no evidence of a diagnosis of prostate 
cancer at that time or until several years thereafter, in 
1999.  Thus, there is no legal foundation for establishing an 
earlier effective date due to the granting of the claim on 
the basis of liberalizing amendment to VA regulation. Id.         

The Board acknowledges the veteran's argument that the 
effective date of the award should be February 1995, based on 
the laboratory test showing an elevated PSA level, because he 
would have filed a claim had he been notified of the test 
result.  However, it is emphasized that, pursuant to VA law, 
service connection may be established only for a current 
disability.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Boyer, 
210 F.3d at 1353; Mercado-Martinez, 11 Vet. App. at 419.  The 
result of the February 1995 laboratory test constitutes no 
more than a possible indicator of prostate cancer, not a 
current diagnosis of prostate cancer.  Therefore, even if the 
veteran had filed a claim in 1995 solely on the basis of that 
test result (records show the veteran did not report for the 
March 1995 follow-up visit scheduled after the PSA test), 
service connection could not have established.    

The Board observes that the veteran has filed a claim under 
the Federal Tort Claims Act, 28 U.S.C.A. §§ 1346(b), 2672-
2680 (West 1991 & Supp. 2001) and reached a settlement on the 
claim.  Thus, he has already pursued the claim for the 
failure to notify him of the test result and do further 
testing in the most appropriate venue.  There is no provision 
for establishing a presumed diagnosis for a disability under 
the law governing payment of VA compensation on the basis of 
such failure.  
    
In light of the above discussion, the Board finds no basis in 
VA law for awarding compensation from a date earlier than 
established by the RO.  The Board is certainly sympathetic to 
the veteran's plight and the unusual circumstances underlying 
the appeal.  However, the Board is bound to follow the 
applicable law and regulations as written.  38 U.S.C.A. 
§ 7104(c).  Therefore, entitlement to an effective date 
earlier than January 10, 2000 for the award of service 
connection for carcinoma of the prostate is not established.         
  

ORDER

An effective date earlier than January 10, 2000 for the award 
of service connection for carcinoma of the prostate is 
denied. 



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

